FOLEY, Judge
(dissenting).
I join the dissent of Judge Sedgwick and cite People v. Ingle, 36 N.Y.2d 413, 330 N.E.2d 39, 369 N.Y.S.2d 67 (1975). In Marben v. State, Department of Public Safety, 294 N.W.2d 697 (Minn.1980), the Minnesota Supreme Court quoted from Ingle as follows:
It should be emphasized that the factual basis required to support a stop for a “routine traffic check” is minimal. An actual violation of the Vehicle and Traffic Law need not be detectable. For example, an automobile in a general state of dilapidation might properly arouse suspicion of equipment violations. All that is required is that the stop be not the product of mere whim, caprice, or idle curiosity. It is enough if the stop is based upon “specific and articula-ble facts which, taken together with rational inferences from those facts, reasonably warrant [the] intrusion.” (Terry v. Ohio, 392 U.S. 1, 21, 88 S.Ct. 1868, 1880, 20 L.Ed.2d 889, supra.)
Marben, 294 N.W.2d at 699 (quoting Ingle, 36 N.Y.2d at 420, 330 N.E.2d at 44, 369 N.Y.S.2d at 74) (emphasis supplied).
In Marben, the supreme court also stated, referring to the unidentified citizen who communicated a traffic violation, “[t]he informant was apparently a private citizen and thus is presumed to be reliable.” Marben, 294 N.W.2d at 699. See State v. Phelps, 297 Minn. 61, 209 N.W.2d 780 (1973); State v. Lindquist, 295 Minn. 398, 205 N.W.2d 333 (1973); State v. Cox, 294 Minn. 252, 200 N.W.2d 305 (1972).
The Minnesota Supreme Court has consistently applied and quoted the standard adopted by the New York court in Ingle. See State v. Engholm, 290 N.W.2d 780 (Minn.1980); State v. Johnson, 257 N.W.2d 308 (Minn.1977); State v. McKinley, 305 Minn. 297, 232 N.W.2d 906 (1975). More recently, Ingle was cited with approval in State v. Menard, 341 N.W.2d 888, 891 (Minn.Ct.App.1984). To reiterate, the significant portion of the standard from Ingle is: “All that is required is that the stop be not the product of mere whim, caprice, or idle curiosity.” Ingle, 36 N.Y.2d at 420, 330 N.E.2d at 44, 369 N.Y.S.2d at 74.
As applied to the case at bar, it is clear that the officer acted in response to a citizen calling to him from a passing car: “The car behind us just ran a red light.” The common sense meaning of such a statement is clear. The light was red against the driver and he ignored it, violating the traffic laws. The officer thus had an artic-ulable basis for stopping the subject vehicle. It is equally clear from the evidence that the subject car was in close proximity to and immediately behind the car in which the citizen informant was riding and was the vehicle to which the citizen referred.
The majority opinion strains in its attempt to distinguish Marben and thus *10strives to distinguish the consistently adhered to standard of Ingle by the Minnesota Supreme Court. The distinction fails and the hypothetical theory collapses in light of Ingle. Rather, Marben and thus the Ingle standard should be reaffirmed in this case. The trial court should be affirmed.